Title: [Diary entry: 18 February 1785]
From: Washington, George
To: 

Friday 18th. Mercury at 36 this Morning, 40 at Noon and 44 at Night. Not much Wind. In the forenoon, the little that blew was Northwardly—in the afternoon Eastwardly. The two Doctr. Jenifers went to Alexandria after breakfast. Planted border of Ivy under the No. side of the So. Garden wall. Also four Lime or Linden Trees, sent me by Govr. Clinton of New York which must have been out of the ground since the middle of Novr. without any dirt about the Roots and only a covering of Mat. These were planted in the Serpentine Roads to the door—the 3d. trees on each side next the Walls & the second trees on each side next the grass plat.